COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Christopher Pelletier v. The State of Texas

Appellate case number:   01-21-00425-CR, 01-21-00430-CR

Trial court case number: 20CR1225, 21CR1166

Trial court:             10th District Court of Galveston County

       Appellant Christopher Pelletier filed a motion for extension of time in which to file his
appellate brief, seeking an extension of 120 days. Appellant’s motion is granted in part.
Appellant’s brief is due March 21, 2022.
       Appellant is instructed that all future filings must be served on all parties pursuant to
Texas Rules of Appellate Procedure 9.5(a) and (b) and must include a certificate of service
pursuant to Texas Rules of Appellate Procedure 9.5(d) and (e).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: January 4, 2022